No. 05-010

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           2005 MT 320N


IN RE THE MARRIAGE OF:

JAYSON T. WYATT,

               Petitioner and Appellant,

         and

SHANNON J. HOPKINS WYATT,

               Respondent and Respondent.



APPEAL FROM:          District Court of the Eighth Judicial District,
                      In and for the County of Cascade, Cause No. ADR 04-131,
                      The Honorable Thomas M. McKittrick, Judge presiding.


COUNSEL OF RECORD:

               For Appellant:

                      Tonja D. Schaff, Falcon, Lester & Schaff, P.C., Great Falls, Montana

               For Respondent:

                      Terrance L. Toavs, Law Office of Terrance L. Toavs, Wolf Point, Montana


                                    Submitted on Briefs: November 9, 2005

                                                Decided: December 19, 2005
Filed:


                      __________________________________________
                                        Clerk
Justice John Warner delivered the Opinion of the Court.

¶1        Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be cited

as precedent. It shall be filed as a public document with the Clerk of the Supreme Court and

its case title, Supreme Court cause number and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2        Jayson T. Wyatt (Jayson) appeals from an Order of the Eighth Judicial District Court,

Cascade County, dismissing his Petition for Dissolution of his marriage to Shannon J.

Hopkins Wyatt (Shannon), an enrolled member of the Fort Peck Tribes. After Jayson filed

this action for dissolution of marriage in District Court, Shannon filed a petition for divorce

in the Fort Peck Tribal Court. The District Court concluded that it did not have jurisdiction

and it also concluded that the Fort Peck Tribal Court had at least concurrent jurisdiction with

the State of Montana over the marriage. The District Court declined to exercise its

jurisdiction and dismissed Jayson’s petition as a matter of comity. Jayson appealed. We

affirm.

¶3        The District Court held a hearing to determine the location of Shannon’s permanent

residence. She had been living in Great Falls since January 2000 to attend the University

of Great Falls, and she remained a student at the time of the petitions for dissolution. While

living in Great Falls, Shannon maintained a post office box in Poplar on the Fort Peck

Reservation as her permanent address, and her driver’s license listed this address. Shannon

also continued to register her vehicles on the Fort Peck Reservation, and she frequently

visited her family there. The District Court found that Shannon maintained her permanent

                                                2
residence on the Fort Peck Reservation while living in Great Falls to further her education,

and she never formed an intention to give up this permanent residence.

¶4     Since the District Court found that Shannon was an enrolled member of the Fort Peck

Tribes whose permanent residence was on the Fort Peck Reservation, it concluded that the

Fort Peck Tribal Court had at least concurrent jurisdiction. These findings do satisfy the

requirements of the Fort Peck Code of Justice for vesting jurisdiction in the Fort Peck Tribal

Court. See Fort Peck Comprehensive Code of Justice, Title X. Family Code, Chapter 2.

Marriage, § 301.

¶5     We have determined to decide this case according to Section I, Paragraph 3(d) of our

1996 Internal Operating Rules, as amended in 2003, which provides for memorandum

opinions.

¶6     We review a district court’s conclusions of law to determine whether the court

correctly interpreted the law. Nielsen v. Brocksmith Land & Livestock, Inc., 2004 MT 101,

¶ 7, 321 Mont. 37, ¶ 7, 88 P.3d 1269, ¶ 7. We review a district court’s findings of fact to

determine if they are clearly erroneous, but if they are supported by substantial credible

evidence, we will not alter them absent an abuse of discretion. In re Marriage of Foster,

2004 MT 326, ¶ 9, 324 Mont. 114, ¶ 9, 102 P.3d 16, ¶ 9. We review a district court’s

decision to decline to exercise jurisdiction under the doctrine of abstention to determine

whether the court properly interpreted the law governing state/tribal civil jurisdiction.

Nielsen, ¶ 7.

¶7     There is sufficient evidence in the record from which the District Court could find that

Shannon’s permanent residence was on the Fort Peck Reservation. While living in Great

                                              3
Falls to attend the University of Great Falls, she maintained a post office box on the Fort

Peck Reservation as her permanent address, her driver’s license listed this address, she

registered her vehicles on the Fort Peck Reservation, and she frequently visited her family

there. Given this substantial evidence, we do not conclude that the District Court’s finding

was clearly erroneous.

¶8     Jayson does not argue that the District Court does not have concurrent jurisdiction

with the Fort Peck Tribal Court, but asserts that the District Court erred when it declined to

exercise jurisdiction as a matter of comity. We have previously deferred to the Northern

Cheyenne Appellate Court’s holding that the Northern Cheyenne Tribal Court had

jurisdiction over a marriage dissolution between Northern Cheyenne tribal members residing

within the reservation on the basis of comity. In re Marriage of Limpy (1981), 195 Mont.
314, 318, 636 P.2d 266, 269. In considering a marriage dissolution where one party was a

member of the Blackfeet Tribe and the other was not, we referred to Limpy and, while noting

a lack of precedent on the issue, also suggested that the Blackfeet Tribal Court had

concurrent jurisdiction with Montana Courts over marriage and divorce. In re Marriage of

Wellman (1993), 258 Mont. 131, 135-36, 852 P.2d 559, 562.

¶9     There are no children of the marriage between these parties. The only asset of any

substance owned by either party is a house located on trust land within the exterior

boundaries of the Fort Peck Reservation. The house and debt thereon were acquired by

Shannon before the marriage in question. Jayson testified that he claims no interest in this

house. The parties present no argument concerning the distribution of the marital estate,

whether on or off of the reservation.

                                              4
¶10    Given concurrent jurisdiction over the marriage by the Montana Courts and the Fort

Peck Tribal Court, this Court’s precedent deferring to Tribal Court jurisdiction in a similar

situation in Limpy, and the lack of any controversy concerning distribution of property which

is not located on the Fort Peck Reservation, we conclude that the District Court did not err

in dismissing Jayson’s petition for dissolution as a matter of comity.

¶11    Affirmed.


                                          /S/ JOHN WARNER



We Concur:


/S/ JAMES C. NELSON
/S/ PATRICIA O. COTTER
/S/ JIM RICE
/S/ BRIAN MORRIS




                                             5